Citation Nr: 0817653	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  07-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen and 
grant a claim of service connection for a back disorder 
secondary to the service-connected bilateral pes planus.  

2.  Whether there is new and material evidence to reopen and 
grant a claim of service connection for a bilateral hip 
disorder secondary to the service-connected bilateral pes 
planus.  

3.  Whether there is new and material evidence to reopen and 
grant a claim of service connection for a left knee disorder 
secondary to the service-connected bilateral pes planus.  

4.  Whether there is new and material evidence to reopen and 
grant a claim of service connection for a right knee disorder 
secondary to the service-connected bilateral pes planus.  

5.  Entitlement to an increased (compensable) rating for 
service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO). 

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge sitting in No. Little Rock, Arkansas.  A transcript of 
the hearing has been added to the record.

The issues of reopening service connection for a back 
disorder, a bilateral hip disorder, a left knee disorder, and 
a right knee disorder, having been reopened herein, are 
addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  A May 2005 rating decision denied service connection for 
a back disorder, bilateral hip disorder, left knee disorder, 
and right knee disorder; notice of this decision was mailed 
on May 24, 2005; and the veteran did not submit a notice of 
disagreement within one year of notice of this decision.  

2.  Additional evidence received subsequent to May 2005 
rating decision relates to unestablished facts necessary to 
substantiate the claims of service connection for a back 
disorder, bilateral hip condition, left knee disorder and 
right knee disorder and raises a reasonable possibility of 
substantiating the claims.

3.  For the entire period of increased rating claim, the 
veteran's service-connected bilateral pes planus have 
manifested pain on use, but have not for any period 
manifested marked deformity, swelling on use, characteristic 
callosities, or accentuated pain on use.  


CONCLUSIONS OF LAW

1.  The May 2005 decision denying service connection for a 
back disorder, bilateral hip disorder, left knee disorder and 
right knee disorder became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).  

2.  New and material evidence sufficient to reopen the claims 
for service connection for a back disorder, bilateral hip 
disorder, left knee disorder, and right knee disorder has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for an increased rating of 10 percent, but 
no higher, for bilateral pes planus have been met for the 
entire period of increased rating claim.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Initially the Board notes that the requests to reopen service 
connection for a back disorder, a bilateral hip disorder, and 
a bilateral knee disorder have been granted (reopened), and 
the claims are herein remanded for further development.  
Consequently, there is no need to discuss compliance with 38 
U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), or Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

For claim for increased compensation for bilateral pes 
planus, 38 C.F.R. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In July 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain, for his 
claim of an increased rating for bilateral pes planus.  The 
July 2006 letter also notified the veteran that disabilities 
are rated on the basis of diagnostic codes, and informed him 
of the need to present evidence to meet the rating criteria 
and to establish an effective date of an award.  

The specific rating criteria for evaluating the bilateral pes 
planus and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
March 2007 Statement of the Case.  Although the veteran was 
not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The veteran was able to effectively participate 
extensively in the appeals process, including by testifying 
at a personal hearing, and the veteran had ample time to 
submit evidence.  The evidence indicates that the veteran was 
fully aware of what was necessary to substantiate this 
claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for an increased rating, such as obtaining medical 
records, providing a personal hearing, and providing an 
examination.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by personal hearing testimony, and by 
submission of statements and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence to Reopen Service Connection

A May 2005 rating decision denied service connection for a 
back disorder, bilateral hip disorder, left knee disorder, 
and right knee disorder, as secondary to the service-
connected pes planus; notice of this decision was mailed on 
May 24, 2005; and the veteran did not submit a notice of 
disagreement within one year of notice of this decision.  For 
this reason, the May 2005 RO decision denying the claims of 
service connection for a back disorder, bilateral hip 
disorder, left knee disorder, and right knee disorder became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

The May 2005 rating decision denied the claims of service 
connection because the competent medical evidence did not 
indicate that the veteran had been diagnosed with a back, 
hip, or right knee disorder or that a back, right or left 
hip, or right or left knee condition was related to the 
service-connected bilateral pes planus.  Evidence submitted 
for these claims includes a physician's opinion that 
"because of the pain in [the veteran's] feet, he walks 
awkwardly causing knee, hip, and back troubles."  See June 
2006 Lewellen statement.  See also December 2007 Lewellen 
statement.  Dr. Lewellen also submitted a statement 
indicating that the veteran's pes planus had resulted in the 
development of internal derangements and suprapatellar 
bursitis of the knees.  See July 2005 Lewellen statement.  
This evidence is new and material, in that it was previously 
unseen, it relates to unestablished facts necessary to 
substantiate the claims, namely the existence of back, hip, 
and knee disorders, and a causal link to the service-
connected bilateral pes planus, and it raises a reasonable 
possibility of substantiating the claims.  Consequently, the 
claims for service connection for a back disorder and 
bilateral hip disorder are reopened, and, to that extent 
only, the claims are granted.  

Increased Rating for Bilateral Pes Planus

Service connection for bilateral pes planus was granted by a 
March 1991 rating decision based on an in-service diagnosis.  
The veteran currently has a noncompensable (0 percent) 
disability rating for his service-connected bilateral pes 
planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

A June 2006 VA treatment record reports the veteran's history 
of painful arches bilaterally.  X-ray images showed low 
arches and bilateral pes planus, and the examiner reported 
that the veteran had pain on palpation of the planter fascia.  
The veteran was diagnosed with plantar fasciitis and pes 
planus.  

An August 2006 VA examination record reflects the veteran's 
history of constant sharp pain (estimated as 7/10) in both 
arches.  The veteran stated that he wore inserts, but they 
did not help.  Physical examination showed the veteran had no 
callouses or corns; the veteran's arches were low but present 
with weight-bearing (a finger could be slipped into the arch 
area); the Achilles tendons were straight; and there was no 
medial bulge.  X-ray images showed no bunions or hammertoes 
bilaterally, though there was a flat calcaneal angle 
bilaterally with mild changes of pronation through the 
talonavicular joint area.  The examiner assessed the veteran 
with bilateral mild pes planus that, based on foot structure 
and type, "could cause some arch pain."  The examiner wrote 
that the veteran's history of constant pain of 7+/10 was not 
explained by the examination results, and it was "hard to 
believe that someone could stand at a machine all day with 
that subjective discomfort."  

In the Board personal hearing in December 2007, the veteran 
testified that he had constant throbbing sharp pain in his 
arches that made it difficult to stand or to walk more than a 
block, and the veteran reported that he walks on the outer 
edges of his feet to try to get relief from this pain.  He 
testified that he received inserts from the VA, but the 
inserts caused more pain; instead, he relied on cortisone 
shots and pain medication to temporarily relieve the pain.  
The veteran also testified that the front parts of his feet 
were "turned just a little bit."  

Diagnostic Code 5276 provides a 10 percent rating for 
moderate pes planus, manifested by weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating is provided for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated indication of swelling on use, 
characteristic callosities.  38 C.F.R. § 4.71a. 

Although the record indicates that the veteran's service-
connected bilateral pes planus has been characterized as 
mild, based on the evidence of pain on use and the veteran's 
history of pronation and walking on the outer edges of the 
feet, the Board finds that a 10 percent rating is warranted 
for the veteran's bilateral pes planus for the entire period 
of increased rating claim.  For the entire period of 
increased rating claim, the evidence shows pain on use, which 
is contemplated by a 10 percent disability rating for 
moderate bilateral pes planus under Diagnostic Code 5276.   
38 C.F.R. § 4.71a. 

The Board also finds that, for the entire period of increased 
rating claim, the evidence does not show that for any period 
the veteran's bilateral pes planus has manifested marked 
deformity, swelling on use, characteristic callosities, or 
accentuated pain on use, as required for a higher disability 
rating of 30 percent under Diagnostic Code 5276.  The 
veteran's reported symptomatology of bilateral pes planus 
does not otherwise more nearly approximate "severe" pes 
planus.  Consequently, for the entire period of increased 
rating claim, a disability rating of 10 percent, but no 
higher, is warranted for the veteran's service-connected 
bilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 
5276. 


ORDER

New and material evidence has been received; the claims of 
service connection for a back disorder, a bilateral hip 
disorder, a left knee disorder, and a right knee disorder are 
reopened; to that extent only, the appeals are granted.

A rating of 10 percent for service-connected bilateral pes 
planus, for the entire period of increased rating claim, is 
granted.  


REMAND

Further development is needed on the claims of service 
connection for a back disorder, a bilateral hip disorder, a 
left knee disorder, and a right knee disorder, all as 
secondary to the service-connected bilateral pes planus.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

The veteran has submitted statements from a private physician 
indicating the physician's opinion that the veteran's 
bilateral pes planus has resulted in knee, hip, and back 
"troubles," and in the development of internal derangements 
and suprapatellar bursitis of the knees.  See Lewellen 
statements.  Although the physician's findings support the 
veteran's claim, their probative value is limited as the 
physician provides no rationale for his opinion and does not 
indicate that the findings are based on a review of the 
record.  Additionally, the physician does not define the 
nature of the hip and back "troubles," and the record does 
not otherwise indicate that the veteran has a back or 
bilateral hip disorder.  Consequently, the Board finds that a 
VA examination is needed to determine the nature and etiology 
of any diagnosed back, hip, or knee disorder.  

Accordingly, these reopened issues are REMANDED for the 
following action:

1. The AMC/RO should obtain all VA 
treatment records that date subsequent to 
August 11, 2006 (the date the records 
were last printed).  The AMC/RO should 
also ask the veteran whether there are 
any outstanding private medical records.  
All reported outstanding private 
treatment records should be requested.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any back, hip, and knee 
disorders found to be present.  For any 
disorder diagnosed, the examiner should 
state an opinion as to whether it is at 
least as likely as not (a 50-50 degree of 
probability or higher) that the disorder 
was caused or aggravated by the veteran's 
service-connected pes planus.  All 
testing deemed necessary by the examiner 
should be performed, and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
noted in the report.

3.  Thereafter, the AMC/RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2007).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


